IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-76,638-01 and 02


EX PARTE PHILLIP LEE HEAD, Applicant





ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
CAUSE NOS. 04-CR1668 and 06-CR0955 IN THE 212th DISTRICT COURT

FROM GALVESTON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of misapplication
of fiduciary property and securities fraud and he was sentenced to twenty-five years' and thirty-two 
years' imprisonment, respectively.  The Fourteenth Court of Appeals affirmed his convictions. Head
v. State, Nos. 14-07-00855-CR and 14-07-00856-CR (Tex. App.-Houston [14th Dist.] delivered
September 30, 2009, pet. ref'd). 
	Applicant has raised numerous, detailed allegations that both his trial counsel and his
appellate counsel rendered ineffective assistance in these cases. 
	After our own independent review of the record received by this Court after remand, we find
that Applicant's allegations of ineffective assistance of counsel are without merit and relief is denied.

Filed: September 25, 2013
Do not publish